Title: From Thomas Jefferson to Francis Eppes, 1 May 1824
From: Jefferson, Thomas
To: Eppes, Francis

Dear Francis  Monto May 1. 24Your favor of the  23d ult. has been recieved. I have diligently gone over your father’s correspondence with me, which is very voluminous, and I send you  the only letters which seem! to answer the purposes you have in view. they are 4. in number, to wit June 12.  July 11.  and Oct. 14. 1812. and June 12. 1820. the 3. first of these will shew he was aware that he was tenant for life only by courtesy in Pantops, the fee simple  having descended on you, and further that he meant to  hold it only till you should come of age and then surrender to you his life estate in it. and when we contemplated an exchange of that for equivalent lands in Bedford he still meant you should recieve the equivalent lands there when of age.  the last letter of June 12. 20 shews that the negroes purchased from me with the 4000. D. your money, were purchased for you & were to be delivd to you on coming of age  with ‘such others as he could add to them’. the deed for the 6 negroes in Aug. 1823. was therefore but fulfilment of the intention expressed in this letter, and meant as an additional provn for you  as a father, and not as in paiment of a debt and as a debtor the considn too of ‘natural affection and of promises heretofore made’ by expressing what the considn was prove what it was not, to wit that it was a free gift not meant as a paiment of  a debt. that debt was not payable till his death, was it then impossible he shoued be able to make you a free gift in the mean time by any words and if possible by any what words could do it better than those saying it was a free gift. when he declares it to be a free gift, are his own words to be  rejected  his expressed intention set aside, and a construction forced on him to make it the payment of a debt instead of a parental provn  and advanced of you as disposed to be. a voluntary gift of negroes, if they are delivered, is good either with or without a deed, and if not delivered, it is still good agt claimants equally voluntary, and all persons what ever except creditors or bona fide purchasers. to be good agt them, if the  negroes were not delivered, the deed must have been recorded.  I consider therefore the expression of the considn as as a declaration of the intention of the donor and excluding all others, and the letter of Jun 12. 20. as a corroboration of what was expressed in the deed, and so I think it  must be decided in a court of justice.—I am engaged in a piece of work here which will probably detain me till the next month, when I hope I may be able to pay you a short visit. give my love to Elizabeth and be assured of my best affections to yourself.Th: J